UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-1504


JANICE WOLK GRENADIER,

                Plaintiff – Appellant,

          v.

BWW LAW GROUP, LLC, f/k/a Bierman, Geesing, Ward & Wood,
LLC; HOWARD N. BIERMAN; EQUITY TRUSTEES, LLC; MARK R.
GALBRAITH; WELLS FARGO; BANK OF AMERICA, f/k/a LaSalle Bank
N.A., as successor-in-interest, Jointly and Severally, in
their   Official  and    Personal Capacities;  OCWEN   LOAN
SERVICING, LLC, Jointly and Severally, in their Official
and Personal Capacities,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:14-cv-00827-LMB-TCB)


Submitted:   November 14, 2016            Decided:   November 22, 2016


Before WILKINSON and     NIEMEYER,   Circuit   Judges,   and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Janice Wolk Grenadier, Appellant Pro Se. Robert Ryan Michael,
BWW LAW GROUP, LLC, Richmond, Virginia; Syed Mohsin Reza, Mary
Catherine  Zinsner,  TROUTMAN  SANDERS,  LLP,  Tysons  Corner,
Virginia; Nathaniel Patrick Lee,     MCGUIREWOODS,   LLP,   Tysons
Corner, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
 PER CURIAM:

       Janice Wolk Grenadier appeals the district court’s order

declining to take action on her motion for reconsideration.                We

have     reviewed   the   record     and   find   no   reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.     Grenadier v. BWW Law Group, No. 1:14-cv-00827-LMB-TCB

(E.D. Va. Apr. 5, 2016).       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before   this   court   and   argument    would   not   aid   the

decisional process.

                                                                     AFFIRMED




                                      3